Title: To John Adams from United States House of Representatives, 21 January 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					January 21, 1790
				
				The House of Representatives have agreed to the appointment of a committee on their part, consisting of Messrs. Sherman, Thatcher, Hartley, White, and Jackson, to confer with the committee appointed on the part of the Senate, to consider and report whether or not the business begun previous to the late adjournment of Congress, shall now be proceeded in as if no adjournment had taken place.
				
					
				
				
			